Proceeding pursuant to CPLR article 78 to review a determination of the respondent school district made August 14, 1978, which, after a hearing, found the petitioner, a junior high school teacher, guilty of certain misconduct and dismissed him from his position. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination is supported by substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Rabin, O’Connor and Weinstein, JJ., concur.